DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on January 5, 2021. Claims 2-3 and 20 have been cancelled. Claims 5 and 9-11 have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the arguments do not apply to the new ground of rejection 102 being used in the current rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Claims 1 and 19, each recites limitation “spraying module”, in line 8 respectively. Even though it uses/they use a generic placeholder “module”, however, the claim limitation further includes a structural modifier term “a plurality of sprayers”. Therefore the limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Furthermore, Claims 1 and 19, each further recites limitation “supply module, comprising a plurality of supply apparatuses for storing a plurality of feeding liquid” in line 2 respectively, which has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder or nonce term "module” and “apparatuses” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.			
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
The specification provides corresponding structure related to the limitation “supply module” and “supply apparatuses” in paragraph [0038] in publication as “a storage tube or a storage pool”.
Furthermore, Claims 1 and 19, each further recites limitation “control module, controlling the irrigation system” in line 8 respectively, which has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder or nonce term "module” coupled with functional language "controlling” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder/nonce term is not preceded by a structural modifier. Because the limitation: "module” is a nonce term or a non-structural term having no specific structural meaning, so the limitation "module” is merely a substitute for the term "means".
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
The specification provides corresponding structure related to the limitation “control module” in paragraph [0040] in publication as “a first valve”.
Furthermore, Claim 12 recites limitation “a wireless communication apparatus, configured to perform wireless communication with a mobile device” in lines 2-3, which has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder or nonce term "apparatus” and “device” coupled with functional language "perform” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder/nonce term is not preceded by a structural modifier. Because the limitation: "apparatus” and “device” are a nonce term or a non-structural term having no specific structural meaning, so the limitation "apparatus” and “device” is merely a substitute for the term "means".
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.			
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
The specification provides corresponding structure related to the limitation “wireless communications apparatus” in page 13 as “The wireless communication apparatus may be a 
The specification provides corresponding structure related to the limitation “mobile device” in pages 13-14 as “includes a mobile phone, a PC, a tablet computer, or other various portable control apparatuses with control interface.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 7, 8 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olt (US 8,434,697 B1).
With regard to claim 1, Olt discloses an irrigation system (Fig. 3), comprising: a supply module (327/328) comprising a plurality of supply apparatuses (327/328) for storing a plurality of feeding liquids (pest control chemicals and fertilizer chemicals), wherein the plurality of feeding liquids include at least a first feeding liquid (329) and a second feeding liquid (330); a transport 

    PNG
    media_image1.png
    886
    701
    media_image1.png
    Greyscale

With regard to claim 4, the device of Olt discloses the invention as disclosed in the rejection above. Olt further discloses the transport pipeline (302) comprises one of the main transport pipe (Fig. 3), and the spraying module (304) is connected with the main transport pipe (see figure above).
With regard to claim 6, the device of Olt discloses the invention as disclosed in the rejection above. Olt further discloses the control module (307/317/351) controls the plurality of supply apparatuses (327/328) and the plurality of sprayers (303/304/305) to form a one-to-one 
With regard to claim 7, the device of Olt discloses the invention as disclosed in the rejection above. Olt further discloses the control module (307/317/351) controls the plurality of supply apparatuses (327/328) and the plurality of sprayers (304) to form a one-to-many working mode wherein a supply apparatus (327) of the plurality of supply apparatuses supplies a feeding liquid (329) of the plurality of feeding liquids, and corresponding multiple sprayers of the plurality of sprayers perform a spraying operation (when 402 pest is on and switch 412 is on, see Col. 9 lines 12-67).
With regard to claim 8, the device of Olt discloses the invention as disclosed in the rejection above. Olt further discloses the first feeding liquid of the plurality of feeding liquids comprises a nutrient solution or a liquid fertilizer or a liquid pesticide (327, see Col. 7 lines 29-32), and wherein the second feeding liquid of the plurality of feeding liquids includes at least one of a nutrient solution or a liquid fertilizer or a liquid pesticide (328, see Col. 7 lines 29-32).
With regard to claim 19, Olt discloses a method for controlling an irrigation system, comprising: storing a plurality of feeding liquids (329/330) within a supply module (327/328), wherein the plurality of feeding liquids (329/330) include at least a first feeding liquid and a second feeding liquid; transporting the plurality of feeding liquids in a transport pipeline (302), wherein the transport pipeline has a main transport pipe (see figure above) that includes at least a first segment (see figure above) and a downstream second segment (see figure above); providing a spraying module (304) comprising a plurality of sprayers (304A) connected in series along the main transport pipe (see figure above) of the transport pipeline and configured to spray the plurality of feeding liquids (329/330), wherein the plurality of sprayers (304A) include at least a first sprayer (see figure above) along the main transport pipe upstream from a second .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Olt in view of Li et al. (US 2009/0099701 A1).
With regard to claim 12, the device of Olt discloses the invention as disclosed in the rejection of claim 1 above. However, Olt does not disclose the control module comprises a wireless communication apparatus, configured to perform wireless communication with a mobile device.
Li teaches an irrigation system (title), comprising a control module (122), a wireless communications apparatus (in reference to the claim interpretation above “a cellular mobile communication apparatus”, 132 Para. [0033] and), configured to perform wireless communication with a mobile device (in reference to the claim interpretation above “mobile phone”, 152-156, see Para. [0033-0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Olt, by incorporating the control module (122), the wireless communication apparatus (132) and the mobile device (152-156) as taught by Li to the controller (351) of Olt, for the benefit of allowing the user remotely controlling of irrigation relating to one or more areas over the network (Para. [0033]).
With regard to claim 13, the device of Olt as modified by Li discloses the invention as disclosed in the rejection of claim 12 above. Li further discloses the control module (122) receives, by using the wireless communication apparatus (132), a control instruction (Para. [0038-0040]) sent by the mobile device (152-156) and controls an irrigation system (120) to work according to the control instruction (Para. [0038-0040] and Fig. 3).
With regard to claim 14, the device of Olt as modified by Li discloses the invention as disclosed in the rejection of claim 13 above. Li further discloses the control instruction (Para. 
With regard to claim 15, the device of Olt as modified by Li discloses the invention as disclosed in the rejection of claim 13 above. Li further discloses the control instruction comprises an instruction (Para. [0038-0040, 0051]) for automatically performing a periodic irrigation (Para. [0051]).
With regard to claim 16, the device of Olt as modified by Li discloses the invention as disclosed in the rejection of claim 12 above. Li further discloses the control module (122, Para. [0038-0040]) sends data related to an irrigation to the mobile device (153) by using the wireless communication apparatus (132), for the mobile device to perform data statistics and analysis (Para. [0035 and 0051]).
With regard to claim 17, the device of Olt as modified by Li discloses the invention as disclosed in the rejection of claim 16 above. Olt in view of Li further discloses the data related to the irrigation comprises a duration time of the irrigation and a date of irrigation (“program and schedule settings … or other such data” Para. [0051] of Li).
Furthermore, Li teaches the data related to irrigation comprises a flow capacity of irrigation (Para. [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Olt, by incorporating the data related to the flow capacity of irrigation as taught by Li, for the benefit of allowing users with sufficient access levels to set limits and/or parameters of one or more pumps (Para. [0058]).
With regard to claim 18, the device of Olt as modified by Li discloses the invention as disclosed in the rejection of claim 12 above. Li further discloses the control module (122, Para. [0038-0040]) receives, by using the wireless communication apparatus (132), a control command sent by the mobile device (153), and controls the plurality of sprayers (130), 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752